Parker, O. J. (dissenting)
— As I read the record in this case, it means that Campbell seeks to acquire the water in question primarily for household and stock-raising purposes. It may be that he anticipates using a very small portion of the water for irrigation, but it seems plain that he is not seeking to acquire the water, and would not seek to acquire it, for any such purpose, except for the fact that he needs it for household and stock-raising purposes. If this were an attempt to acquire this water by virtue of the power of eminent domain for irrigation purposes, I would have no difficulty in concurring in the foregoing opinion and resting my concurrence upon the provision of Art. 521 of our constitution providing that “the use of the waters of this state for irrigation . . . shall be deemed a public use.” Since the use of water for irrigation is thus by express constitutional provision made a public use, the question of that use of water being a public use is excepted from the judicial question of public use. But we have in this case, as I view it, only the question of whether the use of water for household and stock-raising purposes, by a private individual who will have no public service obligations with reference thereto, is a public or private use. I cannot escape the conclusion that it is1 purely a private use, since it is not one of those uses expressly declared *413by our constitution to be a public use. I think no decision can be found holding such a use to be a public use, in the absence of statute on the subject; and our legislature does not have the power to enact any statute taking from the courts the question of public use; as is plainly shown by the concluding sentence of § 16, Art. 1, of our constitution, quoted in the foregoing opinion.
As to the attempt of Campbell to acquire a right of way for a pipe line to carry the water which he seeks to acquire, I would concede that, were he now the owner of the water he seeks to acquire, or had he the power to acquire the water by virtue of the power of eminent domain, he would then probably have also the right to so acquire a right of way for the carrying of water to his place, upon the theory that such a right of way would then become a “private way of necessity.” But since he does not possess the water, and, in my judgment, does not possess the right to acquire the water by virtue of the power of eminent domain, there is no necessity for acquiring the right of way to carry it to his place. For these briefly expressed reasons, I dissent from the conclusion reached by my brethren in the majority opinion.
Fullerton, Tolman, and Bridges, JJ., concur with Parker, C. J.